DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 9, 11, and 21–23 are pending. Claim 21 was previously withdrawn from consideration. See Non-Final Office Action, mailed June 28, 2019, § 4. Thus, in total, claims 9, 11, 22, and 23 are the subject of this Office Action.
Claim Objections
Claim 21 was previously withdrawn from consideration. Respectfully however, the status identifier for this claim recites “(Previously Presented)”. Appropriate correction is humbly requested.
Specification2
The Specification contains a minor informality: the sentence at ¶ 50 is missing a closing period. Again, appropriate correction is humbly requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.3
With respect to claim 9, the following analysis applies.
Overview of Zhang
Zhang discloses polysulfones having zwitterionic functionality. (Zhang Abstract.) The polysulfones are formed by reacting a “piperazine amine functionalized polysulfone” with a sultone. For example, Zhang discloses the mechanism shown below (hereinafter “Scheme 1”) for preparing zwitterion-containing polysulfones from piperazine-containing polysulfones. (Id. at ¶ 11.)
As shown in Scheme 1, a piperazine-containing polysulfone is reacted with a sultone (e.g., 1,3-propanesultone). This reaction produces a zwitterion-containing polysulfone terminated with a sulfonate. (Id.; emphasis added.) Zhang suggests that its piperazine-containing polysulfones are precursors for its zwitterion-containing Id. ¶¶ 12, 70.) Put another way, the precursor is sultonated such that 
    PNG
    media_image1.png
    338
    672
    media_image1.png
    Greyscale
it includes a sulfonate, as shown in Scheme 1 infra.

With these features in mind, Zhang suggests that a precursor to one of its zwitterion-containing polysulfones can be a copolymer. (Id. ¶ 32; emphasis added.) The copolymer can comprise:

    PNG
    media_image2.png
    179
    557
    media_image2.png
    Greyscale
units of a piperazine-containing polysulfone (hereinafter “structure II”)
(id. ¶ 32); and 

    PNG
    media_image3.png
    95
    458
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    23
    24
    media_image4.png
    Greyscale
units of an aromatic ether  (hereinafter “structure IV”)4 
(Compare Zhang ¶¶ 32–39 (disclosing that the copolymer can comprise units from structure II and units from an aromatic ether) with id. at ¶ 48 (disclosing that the aromatic ether can comprise units from structure IV)). In this vein, Zhang suggests that its copolymer can have units of piperazine-containing polysulfone from about 40 mole percent to about 60 mole percent. (Id. ¶ 44.)
Additionally, Zhang suggests that zwitterion-containing polysulfones were suitable materials for forming a membrane. (Id. Abstract; ¶ 8; see also ¶ 86 (disclosing a membrane formed from a polysulfone comprising structure VII—a sultonated version of structure II.) Zhang further suggests that the membrane can be a hollow fiber membrane. (Id. ¶ 104.)
Claim elements not expressly disclosed by Zhang
Zhang does not appear to expressly specify: 
the explicitly claimed copolymer encompassing both the claimed species of sulfone structural units and the claimed species of zwitterion-functionalized structural units; 
that the mole fraction of the zwitterion-functionalized structural units in the copolymer is in the explicit range of “from about 30 mole percent to about 44 mole percent”; 
an explicit hollow fiber membrane comprising the claimed copolymer; and 
that the protein adhesion performance of the hollow fiber membrane, relative to a hollow fiber membrane comprising a polysulfone, is less than 0.5.
Sulfone structural units (Claims pp. 2–3): structure IV of Zhang’s copolymer reads on one or more of Applicant’s claimed species of sulfone structural units

    PNG
    media_image7.png
    209
    472
    media_image7.png
    Greyscale
Applicant’s sulfone structural units have the following structure (hereinafter “formula (III)”).
Here, the variable R1a is depicted. According to claim 9 of the instant application, R1a actually encompasses two variables: R1 and “a”. In particular, the claim conveys that R1 can be a hydrogen atom and that “a” can be 0, 1, 2, 3, or 4. 
[AltContent: rect]With these features in mind, Examiner finds that structure IV of Zhang’s copolymer reads on Applicant’s formula (III). For instance, in the image below Zhang’s structure IV has been modified to include a box having dashed lines:
Inside this box is a unit comprising the variables R4b, m, and n. With respect to these variables, Zhang teaches: (1) that R4 can be a hydrogen (Zhang ¶ 49); (2) “b” can be 1 to 4 (id. ¶ 52); and (3) that m and n are each, independently, 0 or 1 (id. ¶ 38). In view of these findings, one can obtain (from Zhang’s structure IV) several species falling within the scope of Applicant’s claimed formula (III). For example, with respect to Zhang’s structure IV, if m and n are selected to be 0, then the result from either the left side or the right side of the box is an oxygen atom, followed by a phenyl group, a sulfonyl group, and another phenyl group (or more succinctly: “O–Ph–SO2–Ph”). Note, this same “O–Ph–SO2–Ph” structure is within Applicant’s formula (III) (see supra). Second, if m is 1, then the left side of the box includes an O–Ph–SO2–Ph vis-à-vis the phenyl group corresponding to the m. (See modified structure IV supra.) Third, if n is 1, then the right side of the box includes an O–Ph–SO2–Ph in reverse (i.e., an O–Ph–SO2–Ph). (Id.) For at least these reasons, Zhang is considered as disclosing one or more species of structure IV (i.e., “overlapping species of structure IV”) which fall within the scope of Applicant’s claimed formula (III).
prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”)).
At the time Applicant’s invention was effectively filed, Zhang’s disclosure would have reasonably suggested to those skilled in the art that any of its species of structure IV were suitable for use in its copolymer. Thus, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been prima facie obvious to one skilled in the art to select any one of the overlapping species of structure IV, thus providing a select copolymer. MPEP § 2144.07.
Zwitterionic-functionalized structural units (Claims pp. 2–3)
Structure II of Zhang’s copolymer reads on the backbone and piperazine amine of Applicant’s claimed formula (IV)

    PNG
    media_image8.png
    438
    477
    media_image8.png
    Greyscale
Applicant’s zwitterion-functionalized structural units have the following structure (hereinafter “formula (IV)”).


    PNG
    media_image2.png
    179
    557
    media_image2.png
    Greyscale
[AltContent: rect]In comparison, as shown in the modified image of structure II immediately below, several of these structural features of Applicant’s formula (IV) are present in structure II of Zhang: e.g., the general O-Ph-C-Ph backbone and piperazine-containing substituent (sans the sulfonate moiety).
Additional features in Zhang’s structure II are the variables Y, k, R3a’. These variables correspond, respectively, to Applicant’s Y, k, and R2b shown in formula (IV) supra. Examiner finds that each of Zhang’s Y, k, and R3a’ fall within the scope of Applicant’s formula (IV). For instance, as it applies to Zhang’s Y, Applicant’s formula (IV) has a methyl group where Y would be. In connection with Applicant’s methyl group, Zhang suggests that its Y can be a methyl group. (Zhang ¶ 14.) In addition, Applicant’s value for k is listed as “a number in a range from 0 to 10”. (Claims p. 3.) Similarly, Zhang teaches that its k is “0 to about 10”. (Zhang ¶ 15.) Furthermore, as it applies to R2b in formula (IV), claim 9 of the instant application conveys that R2 can be a hydrogen atom and that b can have a value of 0 to 4. Comparing formula (IV) with structure II, Applicant’s R2b appears to correspond to Zhang’s variable R3a’. In addition, Zhang suggests that its R3 can be a hydrogen atom and that the variable a’ can have a value of 1 to 4. Thus, both Zhang’s R3a’ and Applicant’s R2b can refer, collectively, to 1 to 4 hydrogen atoms. In view of the foregoing, structure II of Zhang appears to read on Applicant’s formula (IV), namely, since both of these structures can have the following overlapping features: (1) overlapping species of backbone—vis-à-vis Zhang’s values of Y and R3a’; and (2) overlapping species of piperazine-containing substituent (sans the sulfonate moiety) vis-à-vis Zhang’s values of k. In this regard, Zhang is considered as disclosing one or more species of structure II (i.e., “overlapping species of structure II”) which fall within the scope of Applicant’s claimed formula (IV).
As conveyed above, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07. Furthermore, at the time Applicant’s invention was effectively filed, Zhang’s disclosure would have reasonably suggested to those prima facie obvious to one skilled in the art to further select any one of the overlapping species of structure II and utilize them in the select copolymer. MPEP § 2144.07.
One or more species of formula (IV)’s sulfonate moiety is obvious over Zhang
Applicant’s formula (IV) includes a sulfonate moiety corresponding to a variable “m”. (See formula (IV) supra, bottom right). Notably, claim 9 of the instant application conveys that m is in the range of 1 to 10. Applicant’s sulfonate moiety is not expressly shown in Zhang’s structure II. However, as conveyed in § 5.4.1(A) above, Zhang forms zwitterion-containing polysulfones—comprising a sulfonate—by reacting sultone with a precursor. For example, Scheme 1 supra depicts a piperazine-containing polysulfone reacting with a sultone (wherein the sultone has an alky group corresponding to a variable n’) to form a zwitterion-containing polysulfone having a sulfonate. The sulfonate includes the n’ of the sultone. (Id.) Also, Zhang teaches that n’ can be 0 to 6. (Zhang ¶ 6.) Looking to Scheme 1, these values of n’ correspond to an “m” of 2 to 8.5 Furthermore, Zhang suggests that piperazine-containing polysulfones are precursors for its zwitterion-containing polysulfones. (See Scheme 1 supra; see also Zhang ¶¶ 12, 70.) In this vein, structure II per se is a piperazine-containing polysulfone and thus, per Zhang’s disclosure, is understood to be a precursor which is sultonated to form a zwitterion-containing polysulfone having a sulfonate moiety. For example, ¶ 86 of Zhang depicts structure VII—which is essentially a sultonated version of structure II. Moreover, Zhang suggests that structure VII (i.e., the sultonated form of structure II) was a suitable material for forming a membrane. (Id.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Also, as conveyed above, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07.
6 using one or more of Zhang’s sultones (i.e., sultones having an n’ of 0 to 6) in order to: (A) yield the predictable result of forming a zwitterion-containing polysulfone having a sulfonate moiety with an “m” in the range of 2 to 8; and (B) provide a suitable material for forming a membrane. KSR, 550 U.S. at 415–16; MPEP § 2144.07.
The claimed range of mole fraction for the zwitterion-functionalized structural units (Claims p. 3) is obvious over Zhang
The instant claim requires that the mole fraction of zwitterion-functionalized structural units is in a range from about 30 mole percent to about 44 mole percent. (Id.) As conveyed in § 5.4.1(A) supra, Zhang suggests that its copolymer can have units of piperazine-containing polysulfone from about 40 mole percent to about 60 mole percent. (Zhang ¶ 44.) These piperazine-containing polysulfones become “zwitterion-functionalized structural units” upon sultonation. (Scheme 1 supra; Zhang ¶ 12.) As such, Zhang’s instant range is interpreted to be a mole fraction of zwitterion-functionalized structural units.
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of the instant claim overlaps with Zhang’s disclosed range: via an overlapping range of about 40 mole percent to about 44 mole percent. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within this overlapping range. For these same reasons, it is further submitted that it would have been prima facie obvious to one skilled in the art, at the time Applicant’s invention was effectively filed, to apply mole fractions within this overlapping range to the select copolymer (specifically, the sultonated overlapping species of structure II) described in § 5.4.1(D)(2).
Hollow fiber membrane (Claims p. 2)
Zhang suggests that its zwitterionic-containing polysulfones provide enhanced hydrophilicity and biocompatibility. (Zhang ¶ 9.) Zhang also suggests that zwitterion-containing polysulfones were suitable materials for forming a membrane. (Id. Abstract.) In particular, Zhang contemplates forming a membrane from structure VII (the sultonated version of structure II). (Id. ¶ 86.) Zhang suggests that its membranes can be used for applications such as hemodialysis, hemofiltration, and water purification. (Id. Abstract; ¶¶ 106–109.) Zhang further suggests that its membranes can have a hollow fiber configuration. (Id. ¶ 104.) 
Zhang does not explicitly disclose a hollow fiber membrane comprising the select copolymer discussed in § 5.4.1(E) supra.
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
At the time Applicant’s invention was effectively filed, Zhang’s disclosure would have reasonably suggested to those skilled in the art that its zwitterion-containing polysulfones can be used to form membranes. (Zhang Abstract; ¶¶ 86, 104.) Furthermore, Zhang suggests that its zwitterionic-containing polysulfones provide enhanced hydrophilicity and biocompatibility. (Id. ¶ 9.) In connection with these Id. ¶ 104.) In this same vein, Zhang suggests that its membranes can be used in applications such as hemodialysis, hemofiltration, and water purification. (Id. ¶¶ 106–109.) And conventionally, hollow fiber membranes were known to be useful in these applications.7 In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to form a membrane from the select copolymer: in order to yield the predictable result/improvement of providing enhanced hydrophilicity and biocompatibility. KSR, 550 U.S. at 415–17. In addition, it is further submitted that it would have been obvious to one skilled in the art at the time Applicant’s invention was effectively filed to form this membrane as a hollow fiber membrane: (1) in order to provide a suitable membrane shape, as suggested by Zhang; and (2) in order to provide a membrane suitable for carrying out at least one of hemodialysis, hemofiltration, and water purification. Ryco, 857 F.2d at 1425; MPEP § 2144.04(IV)(B).
Protein adhesion performance (Claims p. 3)
In view of the above findings (§§ 5.4.1(A)–(F) supra), Zhang’s hollow fiber membrane appears to have the same structure and composition as Applicant’s claimed hollow fiber membrane. Zhang does not appear to expressly specify that its hollow fiber membrane (as described in § 5.4.1(F) supra) has the claimed protein adhesion performance (Claims p. 3).
However, it is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). Given that Zhang’s hollow fiber membrane and the claimed hollow fiber membrane have the same structure and composition, the claimed protein adhesion performance is presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 22, Zhang suggests that the molecular weight of its copolymer can be about 20,000 g/mol to about 500,00 g/mol. (Zhang ¶ 47.) Zhang does not appear to expressly specify the explicitly claimed range of “about 10,000 g/mol to about 75,000 g/mol”. As stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As it applies to the instant claim, the claimed range overlaps with Zhang’s range: via an overlapping range of about 20,000 g/mol to about 75,000 g/mol. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select values within this overlapping range for the aforementioned select copolymer.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tanaka.8
With respect to claims 11 and 23, Zhang teaches incorporating a hollow fiber membrane into a module. (Zhang ¶ 103.) Additionally, Zhang suggests that its zwitterion-containing polysulfones: (A) were suitable materials for forming a membrane (id. Abstract; ¶ 86); and (B) provide enhanced hydrophilicity and biocompatibility, e.g., vis-à-vis cell surfaces made from phospholipids (id. ¶ 9). Zhang Id. Abstract; ¶¶ 106–109.)
Zhang does not appear to expressly specify a hemodialysis or hemofiltration apparatus comprising a hollow fiber module comprising a plurality of hollow fiber membranes. 
Tanaka discloses an apparatus for blood purification which carries out hemodialysis and hemofiltration using, inter alia, a blood purifier. (Tanaka Abstract.) Note, Examiner considers this apparatus to be both a hemodialysis apparatus and a hemofiltration apparatus because, in accordance with Tanaka, this apparatus can perform both hemodialysis and hemofiltration. (Id.) The blood purifier of Tanaka’s apparatus can include a plurality of hollow fiber membranes in a hollow fiber module (i.e., plastic case). (Id. p. 6, ll. 38–43.) Additionally, Tanaka suggests that the hollow fiber membranes can be made of polysulfone or the like. (Id. p. 6, ll. 44–45.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. As also stated above, the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. MPEP § 2144.07. Further still, “[i]t is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 671 (CCPA 1960).
At the time Applicant’s invention was effectively filed, Tanaka’s disclosure would have reasonably suggested to those skilled in the art that a plurality of hollow fibers formed of polysulfone or the like can be used within the hollow fiber module of its apparatus to provide hemodialysis and hemofiltration. In addition, at the time Applicant’s invention was effectively filed, Zhang’s disclosure would have reasonably suggested to those skilled in the art: (A) that membranes formed from its zwitterion-containing polysulfones were suitable for hemodialysis and hemofiltration (Zhang ¶¶ 106–109); (B) that its membranes can be included in a module (id. ¶ 103); and (C) that its zwitterion-functionalized membranes have improved hydrophilicity and biocompatibility, e.g., relative to unmodified polysulfone (Compare Zhang ¶¶ 1–2 with id. ¶¶ 9–11 (suggesting that incorporating zwitterionic moieties into a polysulfone can provide enhanced biocompatibility and hydrophilicity).) In view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Tanaka with the teachings of Zhang, viz., such that a plurality of Zhang’s hollow fiber membranes were used in Tanaka’s hollow fiber module, in order to: (1) yield the predictable result of providing a suitable configuration for carrying out hemodialysis and hemofiltration (e.g., multiple hollow fibers in a module); and (2) provide improved biocompatibility and hydrophilicity. KSR, 550 U.S. at 415–17; MPEP § 2144.07; Harza, 274 F.2d at 671.
Response to Declaration9 and Remarks10
Applicant’s Declaration and Remarks are respectfully acknowledged. These documents have been fully considered but are not persuasive for the following reasons.
Declaration
Overview of the Declaration
The Declaration provides several statements directed to Zhang. In particular, the Declaration explains that Zhang discloses a “zwitterionic content from about 10–90 mole%” but that “Zhang did not actually extrude any materials into hollow fiber membranes”. (Dec. 4.) To this end, the Declaration further explains that “[w]hen the zwitterionic content rises above 44% problems occur with extrusion and spinning the copolymer into a hollow fiber membrane. At greater than 50%, the copolymer cannot be spun into [a] hollow fiber membrane.” (Id. 5.) The Declaration concludes with the following statement:
“Therefore, the reference shows no appreciation for the problem solved by using the claimed copolymer with the mole fraction of the zwitterion-functionalized structural units in the copolymer in a range from about 30 mole percent to about 44 mole percent.”
After careful review, Examiner finds the statements provided in the Declaration to be insufficient to establish non-obviousness over Zhang for the following reasons.
The claimed range of mole fraction is facially obvious over Zhang
The Declaration proffers that Zhang discloses a zwitterionic content from about 10–90 mole%. (Dec. 4, bullet 11.) The Declaration then points out that the claims are directed to the range of “from about 30 mole percent to about 44 mole percent”. (Id. 4, bullet 15.) Comparing these two ranges, it can be seen that the claimed range falls within Zhang’s range. With this in mind, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Here, the claimed range lies inside Zhang’s range. Thus, in accordance with MPEP § 2144.05(I), a prima facie case of obviousness exists—or, in other words, it is respectfully submitted that the claimed range is facially obvious over Zhang’s range.
The evidence of obviousness outweighs the evidence of non-obviousness
In making a final determination of patentability, evidence supporting patentability must be weighed against evidence supporting a prima facie case. See MPEP § 716.01(d). Thus, Examiner focuses his attention on weighing the evidence provided in the Declaration against the evidence supporting obviousness.
Assessing the evidence of non-obviousness
The Declaration appears to provide opinion evidence. And in assessing the probative value of this opinion evidence, Examiner has considered, as described below, the nature of the matter sought to be established, the strength of any opposing evidence provided in the Declaration, the interest of the expert in the outcome of the case, and the presence or absence of factual support for Declarant’s opinions. See MPEP § 716.01(c)(III).
Nature of the matter sought to be established.
Interest of the expert in the outcome of the case. In this instance, the expert (i.e., Declarant) appears to be listed as a co-inventor for the invention of the instant application. Therefore, the expert is presumed to have at least some interest in the outcome of this case.
Strength of any opposing evidence; presence or absence of factual support. The Declaration does not appear to provide evidence of problems occurring with extrusion of hollow fibers at zwitterionic contents above 44%, nor under any particular set of conditions vis-à-vis extrusion and spinning. Rather, generic statements are provided without details as to attempts made at particular extrusion and spinning conditions (emphasis added). (Dec. 5, bullets 16, 17.) This begs the question: do these problems occur at all conditions—or, rather, only under certain conditions? The Declaration leaves this question unanswered. However, even when assuming that these problems occur at all conditions, the Declaration fails to provide evidence or rationale as to why the claimed range of “about 30 mole percent to about 44 mole percent” could not be readily ascertained by a person of ordinary skill in the art while practicing Zhang’s invention—e.g., in view of well-known techniques for forming hollow fiber membranes.11 For instance, the Declaration does not explain why a person of ordinary skill attempting to make a hollow fiber membrane would not have been able to rely on Zhang’s range of about 10–90% and test which values of zwitterion content lead to extrudable hollow fiber membranes. The Declaration does however replicate Table 2 of the Specification. (See Dec. 4). Specifically, the data in this table appears to show IgG binding as a function of mole fraction, viz., within the range of 0–44%. In connection with this finding, the data in Table 2 does not appear to resolve the deficiencies pointed out in this paragraph. That is, the instant data fails to demonstrate: (1) that problems related to extrusion and spinning occur at mole fractions above 44%; and (2) that a person having ordinary skill would be unable to arrive at the claimed range of “about 30 mole percent to about 44 mole percent” given Zhang’s range of “about 10 mole percent to about 90 mole percent”.
Assessing the evidence of obviousness
When evaluating the evidence of obviousness, Applicant’s instant range appears to be prima facie obvious over Zhang for the reasons previously explained. (See § 6.2(B) supra; § 5.4.1(E) supra.) Likewise, forming a membrane in the shape of a hollow fiber also appears to be prima facie obvious over Zhang for the reasons provided above. (See § 5.4.1(F) supra.)
Weighing the evidence of obviousness against the evidence of non-obviousness
Previously the courts have found factually unsupported expert opinion to be insufficient to overcome a rejection based on prior art. See MPEP § 716.01(c)(III) (citing Ex parte Gray, 10 USPQ2d 1922, 1925 (Bd. Pat. App. & Inter. 1989) (a statement in a publication dismissing the “preliminary identification of a human b-NGF-like molecule” in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Beattie, 974 F.2d 1309, 1313, 24 USPQ2d 1040, 1043 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were “unexpected,” unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value)).
As explained above, Declarant’s statements related to problems forming hollow fiber membranes at mole fractions above 44% (Dec. 5) are not factually supported. Additionally, no evidence has been provided to rebut the prima facie case of obviousness over Zhang. In view of these findings and in accordance with the previous determinations of the courts, Examiner finds that the evidence of obviousness outweighs the evidence of non-obviousness, in particular, because the pertinent statements provided in the Declaration are unsupported by factual evidence and are therefore insufficient to rebut the prima facie case of obviousness over Zhang. See MPEP § 716.01(c)(III).
Remarks
Applicant’s remarks directed to the claimed mole fraction are unpersuasive
Applicant remarks directed to the claimed mole fraction (Remarks 8) are not persuasive for the reasons previously explained. (See § 6.2 supra
Applicant’s remarks directed to unexpected results are unpersuasive
Applicant has provided remarks suggesting that Table 2 of the Specification shows evidence of unexpected results. (Remarks 9 (citations omitted).) In particular, Applicant contends that the unexpected results are “absolutely commensurate in scope with the specification’s data”. (Id.) Respectfully, Applicant’s instant remarks are found unpersuasive based on the following analysis.
In assessing whether the claims are commensurate in scope with Table 2, Examiner first looks to the claims of the instant application.
At first glance, independent claim 9 requires a copolymer comprising structural units of formulas (III) and (IV). Importantly, a specific set of copolymers are encompassed by these two formulas. That is, the set of copolymers must each comprise sulfone structural units having formula (III) and zwitterion-functionalized structural units having formula (IV) (emphasis added).
Looking now to Table 2, the instant Table appears to display IgG binding data for hollow fiber membranes. (Spec. ¶ 54.) The hollow fiber membranes are described as being “formed using zwitterion-functionalized copolymers”. (Id.) This raises an inquiry as to which copolymers (and which structural units) are reflected in Table 2. In satisfying this inquiry, Examiner finds that ¶ 49 discloses the preparation of a 45 mole% zwitterion polysulfone. Note, this 45 mole% polysulfone does not appear to be listed in Table 2 and is therefore not germane to identifying which structural units are reflected in Table 2. Thus, Examiner moves to ¶ 50 of the Specification, which recites “[s]imilarly, copolymers having different zwitterion mole fractions were synthesized and Tables 1 and 2 provide details of the zwitterion mole fraction in the copolymers[.]” This paragraph generically labels the copolymers of Table 2. That is, ¶ 50 fails to direct one to the actual structural units present in the copolymers of Table 2. As such, Examiner moves on to ¶ 51. In this paragraph the Specification describes the fabrication of hollow fiber membranes using a 23 wt% zwitterion functionalized copolymer, but does not appear to specify which structural units were used. Moving to ¶ 52, here the Specification describes hollow fiber membranes prepared from zwitterion-functionalized copolymers; however, this paragraph similarly fails to specify which structural units were used in these copolymers. ¶ 53 of the Specification describes, inter alia, the process by which fouling on hollow fibers was tested but still does not disclose which structural units were used in the copolymers used to make these hollow fibers. 
i.e., Spec. ¶ 47, et seq.) Examiner has searched the entire Specification and finds this document to be silent as to which structural units are present in the copolymers provided for in Table 2. In view of this finding, at this time, Examiner is unable to determine whether or not the copolymers corresponding to Samples 5–7 of Table 2 include structural units from claimed formulas (III) and (IV). In this regard, it is humbly requested that if Applicant is aware of support to the contrary, within the Specification, that such support be pointed out. 
In view of the foregoing, Applicant’s contention that the unexpected results are commensurate in scope with Table 2 (see Remarks 9) cannot be found persuasive without, first and foremost, some showing that the copolymers of Table 2 include the specific set of copolymers encompassed by claimed formulas (III) and (IV) (emphasis added). See In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way). Thus, for at least these reasons, Applicant’s remarks directed to unexpected results (Remarks 9) are found unpersuasive.
Applicant’s remarks directed to Ohno12 are moot
Applicant’s remarks directed to Ohno (Remarks 10) are moot as this reference is no longer relied upon in the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed August 31, 2020.
        2 Specification filed November 19, 2014 (“Spec.”).
        3 US 2010/0044314 A1, published February 25, 2010 (“Zhang”).
        4 Image adapted from Zhang ¶ 48.
        5 As shown in Scheme 1 supra, an n’ of 0 to 6 provides (expectedly) 0 to 6 CH2 groups; however, the sultone includes two additional CH2 groups and these are included in the resulting sulfonate. (Id.) Thus, the concept of “n’ can be 0 to 6” actually corresponds to an alkyl chain length of 2 to 8 CH2 groups.
        6 See § 5.4.1(D)(1) supra.
        7 See, e.g., US 4,874,522 A to Okamoto et al., issued October 17, 1989, Abstract (disclosing a polysulfone hollow fiber membrane useful for water purification, hemodialysis, or hemofiltration); US 5,340,480 A to Kawata et al., issued August 23, 1994, Abstract (disclosing a polysulfone hollow fiber membrane useful for hemodialysis and hemofiltration); US 2006/0234582 A1 to Gohl et al., published October 19, 2006, Abstract (disclosing a hollow fiber membrane useful for hemodialysis, hemofiltration, or water purification).
        8 EP 0722744 A1, published July 24, 1996 (“Tanaka”).
        9 Declaration filed August 31, 2020 (“Dec.”) and executed by Hongyi Zhou (“Declarant”).
        10 Remarks filed August 31, 2020. 
        11 See, e.g., US 4,612,119 A to Eguchi, issued September 19, 1986; US 4,970,034 A to Ly et al., issued November 13, 1990;
        12 US 2011/0290709 A1, published December 1, 2011 (“Ohno”).